Citation Nr: 1111735	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastroesophageal disorder, including residuals of H. pylori-induced peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  This appeal, however, represents a reconsideration of February 1980 and June 1993 rating decisions which denied service connection for a "stomach condition" because, in November 2009, the VA received additional service department records that are related to the disability claimed on appeal which previously existed but had not been associated with the claims file in February 1980 and June 1993.  See 38 C.F.R. § 3.156(c) (2010).  The Board remanded this appeal in August 2010 for further evidentiary and procedural development.  

The Veteran testified before the undersigned Veterans Law Judge in June 2010; a transcript of that hearing is associated with the claims folder.

The Board notes that it has recharacterized the issue as shown on the first page of this decision.  This was done with consideration of medical evidence of record which indicates that the Veteran has been previously diagnosed with a variety of gastroesophageal disorders, including peptic ulcer disease, gastritis, esophagitis, and esophageal stricture, his correspondence throughout this appeal regarding the symptoms he relates to military service, and the prior rating decision which denied service connection for a "stomach condition."  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (holding that a claimant need not identify the specific diagnosis, but may refer to a body part or system that is disabled or by describing symptoms of the disability); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his illness).

The issue of entitlement to service connection for hemorrhoids as secondary to gastrointestinal residuals of H. pylori infection and peptic ulcer disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence is, at the very least, in equipoise as to whether the Veteran's gastrointestinal residuals of H. pylori infection and peptic ulcer disease manifested during his active duty service.  


CONCLUSION OF LAW

Gastrointestinal residuals of H. pylori infection and peptic ulcer disease were incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Reconsideration v. Request to Reopen

As noted in the Introduction above, the Veteran previously filed a claim for a stomach disorder, and was denied service connection by RO rating decisions dated in February 1980 and June 1993.  The Veteran did not appeal either of these decisions; thus, they became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).  Generally, the VA will not review the former disposition of a previously denied claim unless a veteran presents new and material evidence.  38 C.F.R. § 3.156.  There is, however, an exception to this rule which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

In November 2009, the VA received additional service department records, namely, a report from the Department of the Army's Office of the Surgeon General (SGO) which reflects that the Veteran was hospitalized in March 1944 for "colitis, mucous or intestine, disease of, functional."  Such record is clearly relevant to the current claim on appeal given the Veteran's testimony that this was the first episode of treatment for his claimed disorder.  As this report was not associated with the claims file at the time of the prior rating decisions, the Board finds that 38 C.F.R. § 3.156(c) applies.  As such, new and material evidence is not needed to reopen the Veteran's claim and it is simply reviewed on a de novo basis.  

Legal Criteria and Analysis

The Veteran is claiming entitlement to service connection for a gastroesophageal disorder (originally claimed as a "stomach condition").  According to statements and testimony associated with the claims file, he first experienced problems while stationed in Puerto Rico in 1944 after eating some bad pork and was hospitalized with blood in his stool.  He apparently underwent a metal colon exam and was told that while he had appendicitis, surgery was unnecessary.  The Veteran describes continued problems following this initial hospitalization, including later treatment in Clovis, New Mexico in 1945.  He contends that a clinician informed him at some point during his active duty service that he had bleeding ulcers.  Following service, he continued to experience bleeding ulcers on and off until the 1990s when he was finally treated for H. pylori-induced peptic ulcer disease.  It was noted at the June 2010 Board hearing that he continues to have an "irritated stomach and intestines" as well as sensitivity to spicy foods.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  Finally, certain chronic disabilities, such as peptic ulcer disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The current service treatment record contains only the Veteran's enlistment and separation examination reports.  The latter examination, dated in February 1946, is negative for any abnormality of the abdominal wall, viscera, anus, or rectum.  However, as previously noted above, the record contains a report from the SGO which reflects that the Veteran was hospitalized in Puerto Rico in March 1944 for "colitis, mucous or intestine, disease of, functional."  While this record does not establish that he was diagnosed with peptic ulcer disease during service, it does corroborate the Veteran's lay statements regarding being hospitalized in Puerto Rico for some gastrointestinal problem.  Having verified this in-service event, the Board is inclined to find the Veteran's other competent statements regarding further symptoms of and treatment for stomach problems during and following service credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (affirming that it is the responsibility of the Board to assess the credibility and weight to be given the evidence); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  

Post-service medical evidence indicates that the Veteran was treated throughout the 1970s for duodenitis, ulcers, esophagitis, and a hiatal hernia.  Thereafter, private medical records dated in the 1990s show continued evaluation and treatment for a longstanding history of peptic ulcer disease.  More recently, the Veteran has submitted a number of letters from his private gastroenterologist, Dr. P.R.V. indicating that his previously diagnosed peptic ulcer disease and esophageal stricture may have had their onset during active duty service because both disorders may be present for many decades before being diagnosed.  Additionally, Dr. P.R.V. explained that it is "very likely" that the Veteran's peptic ulcer disease was present during service because there was no definitive test or treatment for the underlying causative agent of this disease, namely, H. pylori, at the time of his military service.  

The Veteran was evaluated in September 2010 for the specific purpose of exploring the nature of his current gastroesophageal complaints and to obtain an opinion regarding the etiology of any current disorder(s).  The examination report reflects that the Veteran provided a history similar to that described above (and provided to Dr. P.R.V.) and that the examining physician had an opportunity to review the claims file in addition to evaluating the Veteran.  A number of tests were completed in conjunction with the September 2010 examination, including an upper GI series with small bowel follow-through; the diagnosis provided is gastrointestinal condition with history of H. pylori infection and peptic ulcer disease.  As for the etiology of the Veteran's H. pylori and peptic ulcer disease, it was the VA examiner's opinion that these are "very unlikely related" to his hospitalization in Puerto Rico in March 1944.  In reaching this conclusion, the examiner noted that the Veteran's February 1946 separation examination was entirely normal and, furthermore, that peptic ulcer disease is not synonymous with colitis, the disease noted on the SGO report.  

In evaluating the probative weight to afford to the conflicting etiological opinions, the Board notes that both Dr. P.R.V.'s and the VA examiner's opinion appear to be probative to the issue on appeal.  Relevant to the current determination, however, the September 2010 VA examination report focuses solely on the March 1944 hospitalization and makes no mention of the Veteran's undocumented, but credible, lay assertions of subsequent treatment for stomach problems that were described to him as "bleeding ulcers."  The Board acknowledges that this does not change the fact that the February 1946 separation examination remains negative for a chronic gastric condition, but absence of notation in the contemporaneous record alone is not a sufficient basis for denial.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Here, the Veteran's private gastroenterologist has provided a competent opinion that it is "very likely" that the Veteran's H. pylori induced-peptic ulcer disease was present during service.  Such opinion is based upon his knowledge and experience of treating the Veteran over a number of years as well as his understanding of this disease, including its history and latency period.  Absent any competent evidence that Dr. P.R.V.'s assumptions are incorrect, the Board finds this opinion to be adequate upon which to make a determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Based on the language employed by Dr. P.R.V., the Board finds that, at the very least, it can be said that it is at least as likely as not the Veteran's H. pylori infection and peptic ulcer disease had their onset during his military service.  Therefore, with consideration of this opinion, along with the competent and credible lay evidence of record, the Board finds that the evidence is, at the very least in equipoise as to the issue of whether such disability is etiologically related to service.  Affording all reasonable doubt in favor of the Veteran, the Board finds that service connection should therefore be granted for gastrointestinal residuals of H. pylori infection and peptic ulcer disease.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection is granted for gastrointestinal residuals of H. pylori infection and peptic ulcer disease.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


